DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/31/2022 has been entered.
Response to Amendment
  This Office Action is in response to Applicant’s amendment filed 5/31/2022 wherein Claims 1, 3,6, and 12-13 are amended, Claims 16-20 are previously withdrawn, no new claims added, and no claims canceled. Therefore, Claims 1-20 are pending in the application wherein claims 16-20 are withdrawn.
The Applicant’s replacement drawing sheets dated 5/31/2022 are accepted by the Examiner. The replacement drawing sheets, in view of Applicant’s argument dated 5/31/2022, has overcome of the drawing objections previously set forth in the Final Rejection dated 2/1/2022. 
The Applicant’s amendments to the claims dated 5/31/2022 has overcome some of the claim objections previously set forth in the Final Rejection dated 2/1/2022. The Examiner has reiterated the outstanding claim objection below.
Response to Arguments
Applicant's arguments filed 5/31/2022 have been fully considered but they are not persuasive. 
Applicant’s First Argument Pages 9-10 regarding the 35 U.S.C. 103 Rejection under Kamen et al. (US 2014/0188076; hereinafter referred to as Kamen) in view of Rondelet et al. (US 5,254,096; hereinafter referred to Rondelet)
The Applicant asserts the following:
“the disclosure of Kamen that Examiner argues discloses an anti-ratcheting magnetic clutch assembly is silent with respect a magnetic, let alone how a magnetic functions to reduce ratcheting”.
On page 9 of the Examiner’s Final Rejection dated 2/1/2022, the Examiner wrote the following: 
“a magnetic clutch assembly (820, see [0549])”.
An excerpt paragraph [0549] states the following:
	“the barrel cam 820 may be a simple two pole magnet. In such embodiments, the barrel cam 820 may be disposed such that it may repel or attract a magnet on the half nut cam follower surface 830b”. 
	Based on this excerpt the Examiner traverses the Applicant’s argument that the disclosure of Kamen is silent with respect to the clutch assembly’s magnetism. 
	The Applicant’s argument continues by arguing that the disclosure of Kamen is silent with regards to how magnetism functions to reduce ratcheting. The Applicant cites specific paragraphs from that the Applicant’s Specification to explain, in part, that the anti-ratcheting magnetic clutch assembly biases the nuts halves into engagement with the lead screw by a spring and magnetic clutch. 
	The Examiner finds this to be unpersuasive as the Claims do not support this argument. The current claim recite:
	“an anti-ratcheting magnetic clutch assembly, and
	a drive rod, and wherein the anti-ratcheting magnetic clutch assembly is configured to engage and disengage the at least one half nut to and from the lead screw;”.
Therefore, the applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the anti-ratcheting magnetic clutch assembly biases the nut halves into engagement with the lead screw by a spring and magnetic clutch and that incorporating a magnet within the clutch to prevent the split-nut from riding on the lead screw improves reliability and prevents misuse) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Additionally, an argument may be made with regards to the disclosure of Kamen teaching the relied upon features not recited in the rejected claims, on page 8 of the Examiner’s Final Rejection dated 2/1/2022, the Examiner wrote the following:
“a magnetic clutch assembly (820, see [0549]),
a drive rod (524, see [0606], and wherein the clutch assembly is configured to engage and disengage the at least one half nut to and from the lead screw (See [0549]; The Examiner notes that the embodiment of Fig. 28 and the drive mechanism 800 of Figs. 48A-48B are disclosed as being workable together, see [0522])”.
Although the first embodiment of Kamen does not explicitly recite “anti-ratcheting” the Examiner believes the first embodiment could be considered to be anti-ratcheting based on the Applicant’s definition of anti-ratcheting.  The Applicant’s current specification paragraphs [00111-00112] describe anti-ratcheting as occurring via the magnetic forces taking over and completely engaging the split-nut and therefore also requires or encourages a user to fully disengage the split nut to maintain the split nut in a disengaged position while manually moving the drive head. 
The Examiner believes the magnetic clutch assembly disclosed in Kamen would meet this description and could then be considered to be anti-ratcheting. 
An excerpt paragraph [0549] of Kamen states the following:
“the barrel cam 820 may be a simple two pole magnet. In such embodiments, the barrel cam 820 may be disposed such that it may repel or attract a magnet on the half nut cam follower surface 830B. When like poles of the magnets face each other, the half nut is forced into engagement with the lead screw 850. By rotating the driven shaft 774 and therefore the magnetic barrel cam 820, opposite poles may be made to face each other. In turn, this may cause the half nut 830 to disengage from the lead screw 850 as it is attracted to the magnetic barrel cam 820”.
Nonetheless, within the Final Rejection, because of the fact that the anti-ratcheting property is not explicitly recited within the disclosure regarding the first embodiment of Kamen, the Examiner modified the first embodiment of Kamen with a teaching of a second embodiment of Kamen which explicitly recited why it would be desirable to construct an anti-ratcheting clutch assembly. One of ordinary skill in the art would have been motivated to modify the first embodiment of Kamen with a teaching of the second embodiment of Kamen to create the desired “anti-ratcheting magnetic clutch assembly”. Therefore, the Examiner finds the Applicant’s argument to be unpersuasive. 
Applicant’s Second Argument, pages 10-11, regarding the 35 U.S.C. 103 rejection under Kamen and Rondelet and the MPEP 2144.04(VI)(C) rationale
The Applicant asserts the following:
“Relatedly, Examiner states “one having ordinary skill in the art would have concluded that the placement of the plunger lever at a distal-most end of the drive head as constituting a mere rearrangement of parts that would not affect operation of the device/syringe pump.” Id. Applicant respectfully disagrees with this proposition. As an initial matter the placement of the plunger lever at a distal-most end of the drive head affects the operation of the syringe pump and cannot be dismissed as simple rearrangement of parts.”
The Examiner finds this argument to be unpersuasive. 
Firstly, Kamen teaches a plunger lever (530) disposed on a sidewall of the drive head (522; see Fig. 28 and [0468-0471]). 
The Examiner then relied upon the teaching of Rondelet to teach a drive head (14) including a plunger lever (224) disposed at a distal-most end of the drive head (see Fig. 2 and 4).
The Examiner relied upon two separate possible motivations for modifying the location of the plunger lever of Kamen in view of Rondelet within the Final Rejection. Firstly, Rondelet teaches having the plunger lever disposed at a distal-most end of the drive head as an effective arrangement for opening and closing the plunger hook(s) and allowing the user to position a syringe in the syringe accepting region of the syringe pump (see Rondelet Col. 5, lines 52-59, Col. 2, lines 49-55, and Col. 5, line 65- Col. 6, lines 65-68. The Examiner notes that reference numeral 234 in these passages refers to the terms “rack” and “lever” which is the same component).
The Examiner also explained that in view of the teaching of Rondelet (i.e. the drive head including a plunger lever disposed at a distal-most end of the drive head) that one of ordinary skill in the art would have concluded that the placement of the plunger lever at a distal-most end of the drive head as a mere rearrangement of parts that would not affect operation of the device/syringe pump because Kamen and Rondelet both teach the opening and closing of plunger hook(s) regardless of the location of the plunger lever. The modification would be completed by someone of skill in the art, who would be able to create the syringe pump in view of the teachings of both Kamen and Rondelet such that the plunger lever being disposed at a distal-most end of the drive head does not affect the operation of the syringe pump.
Claim Objections
Claim 7 is objected to because of the following informalities:  
Claim 7, line 3 should be amended to recite “the anti-ratcheting magnetic clutch assembly” as that is how the clutch assembly is referred to throughout claim 7 and the claims upon which claim 7 depends.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 11 recites “the drive mechanism includes an anti-ratcheting magnetic clutch” and Claim 1 already recites “a drive mechanism including…an anti-ratcheting magnetic clutch assembly”. Therefore, claim 11 does not further limit the claimed subject matter.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-9, 11-13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 2014/0188076; hereinafter Kamen) in view of Rondelet et al. (US 5,254,096; hereinafter Rondelet).
With regards to claim 1, Kamen discloses (Figs. 20, 28, 30-34, and 48A-B), a syringe pump (500, see [0449]) comprising:
a housing (502, see [0450]) with a syringe accepting region (506, see [0451]); 
a syringe holding system (518 and 520, see [0453], [0467]) configured to hold a syringe (The Examiner notes that the recitations of claim 1 do not positively recite a syringe, although the prior art does have a syringe 504) in the syringe accepting region (See Figs. 28 and 30, see [0458-0459], [0467]); 
a drive mechanism including: 
a lead screw (850, see [0523], [0549]), 
at least one half nut (830, see [0451], [0549]), 
a magnetic clutch assembly (820, see [0549] “the barrel cam 820 may be a simple two pole magnet. In such embodiments, the barrel cam 820 may be disposed such that it may repel or attract a magnet on the half nut cam follower surface 830B. When like poles of the magnets face each other, the half nut is forced into engagement with the lead screw 850…opposite poles may be made to face each  other. In turn, this may cause the half nut 830 to disengage from the lead screw 850 as it is attracted to the magnetic cam 820”), and 
a drive rod (524, see [0606]), and wherein the magnetic clutch assembly is configured to engage and disengage the at least one half nut to and from the lead screw (see [0549] specifically the excerpt provided by the Examiner above; The Examiner notes that the embodiment of Fig. 28 and the drive mechanism 800 of Figs. 48A-48B are disclosed as being workable together, see [0522]); and 
a drive head (522, see [0474]) operatively coupled to the drive mechanism (See [0581-0582], [0606]), the drive head configured to engage a piston of the syringe held by the syringe holding system (See [0474]; The Examiner notes that the recitations of claim 1 do not positively recite a piston, although the prior art does have a piston 544 that the drive head is configured to engage). 
The first embodiment of Kamen does not specifically disclose that the magnetic clutch assembly is anti-ratcheting and that the drive head includes a plunger lever disposed at a distal-most end of the drive head.  
Nonetheless, Kamen teaches that in some embodiments the fit of the magnetic clutch assembly 820 and the at least one half nut 830 may be adjustable and that this allows for anti-ratcheting (see [0546] “In such a position, the barrel cam 820, may engage the half nut threads 830C on the lead screw 850 such that there is zero or minimal backlash without loading the half nut threads 830C against the lead screw 850 and creating excessive drag” wherein this backlash and/or excessive drag is considered to be anti-ratcheting). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the magnetic clutch assembly of the first embodiment of Kamen with a teaching of a second embodiment of Kamen such that the magnetic clutch assembly is anti-ratcheting. One of ordinary skill in the art would have been motivated to make this modification, because making the magnetic clutch assembly anti-ratcheting would allow the clutch assembly to engage the half nut threads on the lead screw such that there is zero or minimal backlash without loading the half nut threads against the lead screw and creating excessive drag (See Kamen [0546]).
The syringe pump of the first embodiment of Kamen modified in view of the teaching of a second embodiment of Kamen will be referred to as the modified syringe pump of Kamen.
The modified syringe pump of Kamen is silent with regards to the drive head including a plunger lever disposed at a distal-most end of the drive head. Although, the first embodiment of Kamen teaches a plunger lever (530) disposed on a sidewall of the drive head (522; see Fig. 28 and [0468-0471]).
Nonetheless, Rondelet teaches (Figs. 1-8) that the drive head (14) includes a plunger lever (224) disposed at a distal-most end of the drive head (See Fig. 2 and Fig. 4).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify location of the plunger lever of the drive head of the modified syringe pump of Kamen with a teaching of Rondelet such that the plunger lever is located on a distal-most end of the drive head. One of ordinary skill in the art would have been motivated to make this modification, because Rondelet teaches having the plunger lever disposed at a distal-most end of the drive head is an effective arrangement for opening and closing the plunger hook(s) and that this arrangement allows the user to position a syringe in the syringe accepting region of the syringe pump (See Rondelet Col.5, lines 52-59 and Col. 2, lines 49-55, and Col. 5, line 65 – Col. 6, lines 65-68. The Examiner notes that reference numeral 234 in these passages refers to the terms “rack” and “lever” which is the same component). The function of the plunger lever of Rondelet is analogous to the function of the plunger lever of the first embodiment of Kamen. 
It has been held that a mere rearrangement of parts that does not affect operation of the device/syringe pump to be within the level of ordinary skill in the art (See MPEP 2144.04(VI)(C) and in re Japinske). One having ordinary skill in the art would have concluded that modifying the location of the plunger lever such that the plunger lever is located at the distal-most end of the drive head is a mere rearrangement of parts that would not affect operation of the device/syringe pump. The operation of the syringe pump would not be affected as both Kamen and Rondolet teach the opening and closing of plunger hook(s) using a plunger lever regardless of the location of the plunger lever on the drive head (i.e. lateral side or distal-most end). Therefore, the syringe pump could be modified in a manner wherein the location of the plunger lever on the distal-most end of the drive head does not affect the operation and or usage of the device as Rondelet shows that a syringe pump could be constructed wherein the operation of opening and closing of the plunger hook(s) is not affected if the plunger lever is located on the distal-most side of the drive head.
The modified syringe pump of Kamen modified in view of a teaching of Rondelet will hereinafter be referred to as the syringe pump of Kamen and Rondelet.
With regards to claim 2, the syringe pump of Kamen and Rondelet teaches the claimed invention of claim 1, and Kamen further teaches (Figs. 29 and 57A) that the syringe accepting region (506) includes a concave rear wall (See Examiner annotated Fig. 29 below, hereinafter referred to as Fig. A) having a vertex (See Fig. A below), where the concave rear wall includes a top portion (See Fig. A below) and a bottom portion (See Fig. A below) that meet to form the vertex (See “vertex” in relation to “top portion” and “bottom portion” below), and wherein the top portion is oriented at a first angle (See Examiner annotated Fig. 57A below, hereinafter referred to as Fig. B) with respect to a vertical plane intersecting the vertex (See Fig. B below). 

    PNG
    media_image1.png
    366
    768
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    740
    621
    media_image2.png
    Greyscale

With regards to claim 3, the syringe pump of Kamen and Rondelet teaches the claimed invention of claim 2, and Kamen further teaches (Figs. 29 and 57A) that the bottom portion (See Fig. A above) is oriented at a second angle (See Fig. B above) with respect to the vertical plane (See Fig. B above) intersecting the vertex (See Fig. B above).
With regards to claim 4, the syringe pump of Kamen and Rondelet teaches the claimed invention of claim 3, however, Kamen is silent with regards to the first angle and the second angle are the same.
Nonetheless, it would have been an obvious matter of design choice to make the first and second angles the same, since such a modification would have involved a mere change in the size/proportion of a component. A change in size/proportion is generally recognized as being within the level of ordinary skill in the art (See MPEP 2144.04(IV)(A)).
With regards to claim 5, the syringe pump of Kamen and Rondelet teaches the claimed invention of claim 1, and Kamen further teaches (Fig. 34) that the drive head (522, see [0474]) includes first (526) and second (528) plunger hooks disposed on the drive head (See 526, 528 in relation to 522 in Fig. 34, see [0467]) and configured to grasp onto a plunger thumb flange of a plunger of the syringe (See [0467]; the Examiner notes that the recitations of claim 5 do not positively recite a plunger thumb flange of a plunger, although the prior art does have a plunger thumb flange (548) that the plunger hooks grasp onto), and wherein the first and second plunger hooks are configured to actuate between an open position and a closed position (see [0467]).
With regards to claim 6, the syringe pump of Kamen and Rondelet teaches the claimed invention of claim 1, and Kamen further teaches (Fig. 34) the plunger lever (530, see [0467]) is adapted to move first (526) and second (528) plunger hooks between an open position and a closed position (See [0467]), and wherein the plunger lever is configured for actuation by a user (See [0467], [0508], and [0513]).
With regards to claim 8, the syringe pump of Kamen and Rondelet teaches the claimed invention of claim 1, and Kamen further teaches (Figs. 29-30 and 61-62) that the syringe holding system (518 and 520, see [0453], [0467]) includes a barrel clamp (518), a flange plate (520, see [0459]) , and first (526) and second (528) plunger hooks.
With regards to claim 9, the syringe pump of Kamen and Rondelet teaches the claimed invention of claim 8, and Kamen further teaches that the barrel clamp (518) includes a proximal end (See Examiner annotated Fig. 29 below, hereinafter referred to as Fig. C) pivotably attached to the housing (502, see [0468] and Figs. 30-31) and a distal end (See Fig. C below) with a barrel engagement surface (See Fig. C below), wherein the barrel engagement surface is attached to the barrel clamp via a swivel (see comparison of the position of 518 in Figs. 30-31; also see [0468], note that there is a swivel as 518 rotates 90 degrees from an unlocked position in Fig. 30 to a locked position in Fig. 31) and is adapted to allow the barrel engagement surface to rotate and contact syringe barrels of at least two different sizes (See [0458] “accommodate syringes 504 if various sizes”).

    PNG
    media_image3.png
    596
    609
    media_image3.png
    Greyscale
 
With regards to claim 11, the syringe pump of Kamen and Rondelet teaches the claimed invention of claim 1, and Kamen further teaches the drive mechanism includes an anti-ratcheting magnetic clutch (See previous analysis and explanation in regards to claim 1).
With regards to claim 12, the syringe pump of Kamen and Rondelet teaches the claimed invention of claim 1, and Kamen further teaches (Figs. 28 and 59) comprising an occlusion sensor (513, see [0462] “the detection of pressures suggestive of an occlusion”), wherein the occlusion sensor is configured to communicate with a processor (3500; and see [0589-0590]) that determines if an infusion line connected to a syringe barrel is blocked (See [0461-0462] and [0590]).
With regards to claim 13, the syringe pump of Kamen and Rondelet teaches the claimed invention of claim 12, and Kamen further teaches that the occlusion sensor (513) communicates with the processor (3500; and see [0589-0590]) to determine if the infusion line connected to the syringe barrel is blocked by calculating one of a slope of a force curve, a slope of a pressure curve, a comparison to a baseline force measurement, a comparison to a baseline pressure measurement (See [0461-0462]), or an area under the force curve.
With regards to claim 15, the syringe pump of Kamen and Rondelet teaches the claimed invention of claim 1, however, the syringe pump of Kamen is silent with regards to further the syringe pump is positioned in a rack with at least one other infusion pump or syringe pump.
Nonetheless, in conjunction with the embodiment shown in Fig. 2, Kamen teaches (Fig. 2) a syringe pump (201) is positioned in a rack (208), and see [0243]; note thefreedictionary.com defines a “rack” as “a framework or stand in or on which to hold, hang, or display various articles”. It is the Examiner’s position that 208 is a rack as it holds various pumps 201, 202, 203) with at least one other infusion pump or syringe pump (202 and 203, see [0423]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the syringe pump of Kamen and Rondelet with a further teaching of a different embodiment of Kamen such that the syringe pump is positioned in a rack with at least one other infusion pump or syringe pump. One of ordinary skill in the art would have been motivated to make this modification, as doing so would facilitate pump functions, including the pumps’ ability to share power among each other and be in electrical communication with each other (See Kamen [0425]).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamen and Rondelet as applied to claim 1 above, in further view of Bähr et al. (US 2018/0347722; hereinafter Bähr) and Toews et al. (US 2002/0183616; hereinafter Toews).
With regards to claim 7, the syringe pump of Kamen and Rondelet teaches the claimed invention of claim 1, Kamen further teaches that the anti-ratcheting magnetic clutch assembly includes a magnet configured to prevent ratcheting (see previous analysis regarding the combination of Kamen in Claim 1; also note that the magnet is configured to prevent ratcheting as in combination with the other elements of the clutch assembly, it is anti-ratcheting as described in claim 1 above).
However, Kamen is silent with regards to the anti-ratcheting magnetic clutch assembly includes a magnet configured to increase a holding force of the clutch assembly.
Nonetheless, Bähr teaches a device where a magnet is placed into at least one of two magnetic armatures, which increases the holding force between the two armatures (See [0015, [0036]).
Toews teaches an injection system comprising a magnetically coupled plunger and actuator (See [0015]) Toews further teaches that a stack of magnets can be used to increase the power of the magnetic field (See [0017]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the anti-ratcheting magnetic clutch assembly of the syringe pump of Kamen and Rondelet to incorporate the teachings of Bähr and Toews by including a magnet configured to increase a holding force of the clutch assembly. One of ordinary skill in the art would have been motivated to make this modification, because this would provide a need for reduced energy supply to overcome the force of biasing elements for holding a position of the device as compared to one without a magnet (Bähr, see [0010], [0036]). Additionally, doing so would provide clean connections between magnetically coupled components (Toews, see [0015]) and would not require the exertion of force to connect components (Toews, see [0016]).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamen and Rondelet as applied to claim 8 above, and in further view of Gerlach et la. (US 2004/0057855; hereinafter Gerlach).
With regards to claim 10, the syringe pump of Kamen and Rondelet teaches the claimed invention of claim 8, and Kamen further teaches (Fig. 62) that the flange plate (520) is configured to secure a syringe barrel flange against the housing (See [0459]; The Examiner notes that the recitations of claim 10 does not positively recite a syringe barrel flange, although the prior art does have a syringe barrel flange (542) that the flange plate 520 secures against the housing 502), the flange plate includes a bottom surface configured to contact the syringe barrel flange (See position of 520 in relation to 542 in Fig. 61), and the flange plate has a surface profile that transitions from a flat surface (See Examiner annotated Fig. 61 below hereinafter referred to as Fig. D) to an angled surface (See Fig. D below) towards an edge of the flange plate (See how the outward edge of 520 “bows out” in Fig. D below and [0612]).

    PNG
    media_image4.png
    320
    531
    media_image4.png
    Greyscale
 
However, Kamen is silent with regards to the flange plate is biased towards the housing.
Nonetheless, Gerlach teaches (Fig. 1) a flange plate (22) that is biased towards the housing (See [0010]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the syringe pump of Kamen and Rondelet with a teaching of Gerlach such that the flange plate is biased towards the housing. One of ordinary skill in the art would have been motivated to make this modification, as biasing the flange plate towards the housing would allow the flange plate to be drawn towards the syringe and help secure the syringe to the pump (See Gerlach [0010]).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamen and Rondelet as applied to claim 1, and  in further view of Yudovsky et al. (US 2011/0105955; hereinafter Yudovsky).
With regards to claim 14, the syringe pump of Kamen and Rondelet teaches the claimed invention of claim 1, however Kamen is silent with regards to the syringe pump further comprising an accelerometer, wherein the accelerometer is configured to communicate with a processor that detects at least one of an occlusion or whether the syringe pump experienced an external impact.
Nonetheless, Yudovsky teaches (Fig. 4) a pump comprising an accelerometer (400) wherein the accelerometer is configured to detect at least one of an occlusion or whether the syringe pump experienced an external impact (See [0042-0043] and [0050]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the syringe pump of Kamen and Rondelet with a teaching Yudovsky such that the syringe pump further comprises an accelerometer, wherein the accelerometer is configured to communicate with a processor that detects at least one of an occlusion or whether the syringe pump experienced an external impact. One of ordinary skill in the art would have been motivated to make this modification, as doing so would allow the physical activity levels of the user to be monitored and/or permit the detection of physical impacts or trauma suffered by the medical device (Yudovsky, see [0002]). Additionally, if the accelerometer detects a relatively high physical impact, then the medical device could record the impact event and/or remind the user to inspect the medical device for proper operation (See [0002] of Yudovsky).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gerlach et al. (US 9,289,552 B2) see the drive head (3) including a plunger lever (34) at a distal-most end of the drive head (Fig. 2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F ALLEN whose telephone number is (571)272-6232. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT F ALLEN/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783